BARNARD, P. J.
The plaintiff was in charge of a barge on the Hudson river at Grassy point. The defendant owns a tugboat. The tug company from here undertook' to tow the plaintiff’s barge up the Minisceongo creek. The plaintiff avers that the tugboat ran aground by unskillful management out of-the channel, and the plaintiff’s barge was thrown against it, whereby the plaintiff was injured. The proof shows that the barge was about 20 feet behind the tug, and that the captain of the tug has charge of the tow. He was not in his place, and was drunk. There were two other men on the tug, and they undertook the direction. They were brickyard laborers. The tug ran aground. There was a high wind. By the wind, notwithstanding the utmost efforts of the people on the barge, it was driven against the tug. A sea drove the barge so strongly against the tug that the plaintiff was injured quite seriously. The men on the tug turned the wheel the wrong way, which *326occasioned the tug to ground. There was sufficient proof of negligence to go to the jury. There was no proof of contributory negligence which a trial court could say, as matter of law, was sufficient to take that question from the jury. The judgment should be reversed, and a new trial granted; costs to abide event.